DETAILED ACTION
	This Office Action acknowledges the applicant’s amendment filed 15 February 2022. Claims 1-13 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305).
Regarding claim 1, Ogura teaches a packaging capable of holding a cosmetic product (figure 4: the packaging of Ogura is capable of holding a cosmetic product), wherein the cosmetic-product packaging includes: an outer container (figure 4, reference A), and a lid that is pivotally coupled to the outer container (figure 4, reference 5); an inner container that is mountable within the outer container (figure 4, reference B), wherein the inner container accommodates at least one cosmetics product (figure 4, reference B: inner container B is capable of holding at least one cosmetic product), and the inner container is accommodated within the outer container (figure 5); and the inner container is user-accessible when the lid is in an open position (figure 4 and 5: when lid 5 is open, inner container B is user-accessible) for accessing the at least one cosmetics product (figure 4 and 5: when lid 5 is open, inner container B and its contents are is user-accessible) and wherein one or more external surfaces of the outer container and lid have a wipe-clean surface coating (column 1, lines 10-12: The box is made 
Ogura does not explicitly teach the outer container and the lid are provided with a first stud and a second stud respectively, wherein the first stud and second stud are disposed in a central region of the outer container and the lid respectively to secure the lid in a closed position from the central region, wherein the first stud and second stud are provided with respective flanges that are accessible externally to the cosmetic-product packaging, wherein a flexible cord is attached to at least one of the first stud and second stud and is wrappable under one or more flanges of the first stud and the second stud to secure the lid in a closed position to the outer container, wherein the flexible cord is temporarily attached to at least one of the first stud and the second stud and is unwrappable from under one or more flanges of the first stud and the second stud to disentangle the first stud and the second stud, the inner container is user-accessible when the lid is in an open position wherein the flexible cord is unwrapped. However, Brinnon does teach the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the first stud and second stud are disposed in a central region of the outer container and the lid respectively (figure 1, as shown in the annotated figure below: as can be seen in the annotated figure, the first stud 16 and second stud 20 are located at the midpoint of reference line R1. Since the first and second stub are located at a midpoint, they are disposed in a central region of the outer container and lid, respectively) to secure the lid in a closed position from the central region (figure 4) wherein the first stud and second stud are provided with respective flanges (figures 1-4, reference 15 and 19) that are accessible externally to the cosmetic-product packaging (figures 1-4), wherein a flexible cord (figures 1-4, reference 22) is attached to at least one of the first stud and second stud (figure 2, reference 20) and is wrappable under one or more flanges of the first stud and the second stud to secure the lid in a closed position to the outer container (figure 1 and 3 and page 2, column 1, lines 27-38), wherein the flexible 

    PNG
    media_image1.png
    239
    304
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Ogura, to include the studs and cord of Brinnon, because including the studs and cord allows for a user to remove the packaging from a shelf by pulling the cord and further allows for the package to be securely closed, as disclosed by Brinnon (page 2, column 1, lines 27-38).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Ogura, in view of Brinnon, to include a cosmetic product, as disclosed by Sajuns, because including the cosmetic product would simply be the intended use of the packaging.
Regarding claim 2, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container and inner container are fabricated from paper or cardboard-containing materials (column 1, lines 10-12).
Regarding claim 8, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Brinnon teaches the first stud and the second stud are disposed in a range of 40% to 60% along an elongate length of the outer container and the lid (figure 2: the studs are disposed at the 50% location of the elongate length).
Regarding claim 9, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner container is fabricated from a porous material configured to absorb liquid spills or oozing from the at least one cosmetics product (figure 4, reference B and column 1, lines 10-12: cardboard is a porous material which is capable of absorbing liquid spills or oozing from the at least one cosmetics product).
Regarding claim 10, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner and outer containers made of cardboard (column 1, lines 10-12). Although, Ogura, in view of Brinnon and Hill, do not explicitly teach the inner container made of corrugated cardboard, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner container made of corrugated cardboard in order to help protect the product within the container by adding additional protection against dropping. .

Claims 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305), as applied to claim 1 above, and further in view of Hill (US 1,756,356).
Regarding claim 3, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container has an elongate rectilinear shape (figure 4, reference A), wherein the outer container includes planar end panels at two ends of the outer container (figure 4, reference 1 and 3), and a plurality of planar side panels on sides of the outer container (figure 4, references 2, 6 and 4), and wherein the lid includes a plurality of planar lid panels that are mutually pivotally attached (figure 4, reference 5 and 51), wherein a first planar lid panel is pivotally attached along an elongate edge of one of the plurality of planar side panels of the outer container (figure 4 and 6, reference 5 along edge between 5 and 4), such that the second planar lid panel (figure 4, reference 51) is abutting in operation to at least one of the plurality of planar side panels of the outer container when the lid is in the closed position (figure 4: second lid panel 51 would abut planar side panel 4), and the first planar lid panel prevents access to the inner container when the lid is in the closed position (figure 4 and 5, reference 5). Furthermore, Brinnon teaches a planar lid panel provided with the second stud (figure 2, reference 20) and one of the plurality of planar side panels of the outer container is provided with the first stud (figure 2, reference 16). Furthermore, Brinnon discloses the claimed invention except for the second stud on the second planar lid panel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second stud on the second planar lid panel in order to close the lid. The second stud performs the same 
Ogura, in view of Brinnon and Sajuns, do not explicitly teach the second planar lid panel provided with the second stud. However, Hill does teach the second planar lid panel (figure 1, reference 3 where the first planar lid panel is 2) provided with the second stud (figure 1 and 2, reference 8).
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the package of Ogura, in view of Brinnon and Sajuns, to include the second planar lid panel provided with the second stud, as disclosed by Hill, because having the stud on the second lid panel to be flush with the planar side panel which would help limit small particles from entering the outer container. 
Regarding claim 4, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the outer container has an elongate length (figure 4 and 5, reference A: distance of side panel 4 from top to bottom is the elongate length) along an elongate axis of the outer container (figure 5: the elongate axis would be a vertical line passing through the center of the outer container A), and a lateral width (figure 4, reference A: distance of side panel 4 from left to right) in a lateral axis of the outer container (figure 5: the lateral axis would be a horizontal line passing the center of outer container A), wherein the elongate axis is orthogonal to the lateral axis (figure 5: since the elongate axis is vertical and the lateral axis is horizontal, they would be orthogonal to each other). Furthermore, Brinnon teaches the flanges of the first and second studs have a diameter (figure 2, reference 16 and 20: since the studs are disc shaped, they have a diameter).
Although Ogura, in view of Brinnon, Sajuns and Hill, do not explicitly teach dimensions to the packaging or the studs, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is 
Regarding claim 5, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 4, as shown above. Furthermore, Hill teaches the flanges are secured to the outer container and the lid by employing hollow metallic rivets (figure 1, reference 8 and page 1, lines 66-68) with radially outwardly-directed end ridges (figure 2, reference 13) that retain the flanges to the outer container and the lid (figure 2, reference 8).
Regarding claim 6, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Hill teaches the plurality of planar panels, the planar end panels of the outer container and the lid are fabricated as multi-layer structures (figure 2, reference 3: the package is made from corrugated cardboard which inherently has multi-layer structures).
Regarding claim 7, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches one or more of at least one of the plurality of planar side panels and the planar end panels of the outer container and the lid are secured by adhesive bonding (figure 6, reference 14 and column 3, lines 27).
Regarding claim 11, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the inner container is of a rectilinear shape (figure 4, reference B) with planar side panels that abut to the plurality of planar side panels of the outer container, when the inner container is accommodated within the outer container (figure 5).
Regarding claim 12, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 11, as shown above. Furthermore, Ogura teaches the plurality of planar side panels of the inner container is capable of completely surrounding the at least one cosmetic product when the inner container is accommodated within the outer container (figure 5: a product can be placed within the 
Regarding claim 13, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches one or more of one or more surfaces of the plurality of planar side panels and the planar end panels of the outer container are provided with a finish onto which graphical images are susceptible to being printed (figure 4, reference A and column 1, lines 10-12: since the outer container is made of cardboard, it would inherently have a surface to which graphical images are susceptible to being printed). 

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Applicant respectfully submits that Brinnon does not disclose or suggest the features now recited in amended claim 1 that the flexible cord is temporarily attached to at least one of the first stud and the second stud and is unwrappable from under one or more flanges of the first stud and the second stud to disentangle the first stud and the second stud. Contrary to Applicant's claimed subject matter, it is evident from the drawings of the Brinnon that the cord/string (referring to figure 2, reference 22, and column 2, lines 7-17 of Brinnon) is permanently attached to the container”. Examiner respectfully disagrees. Applicant argues that the flexible cord is permanently attached and points to the prior art specification, specifically column 2, lines 7-17 of Brinnon. In this passage, the prior art states:
One end 21 of a string 22 is passed through the hole in which the eyelet 20 is positioned and the eyelet functions as a means of holding the end 21 of the string 22. The end 21 of the string 22 is provided with a knot 23 to prevent the end 21 of the string from being pulled from between the eyelet and the side of the hole in which the eyelet 20 and the end 21 of the string 22 is positioned”. 
As stated in the prior art, a knot is used to attach the flexible cord 22 to the second stud 20. A knot is not a permanent attachment since a knot can be untied. Therefore, this limitation is met.
Applicant further states “Furthermore, the cord/string disclosed by Brinnon serves the purpose of removing the contents of the box without removing the box from the pile of boxes when the boxes are placed in the form of pile. Specifically, a portion of cord/string, disclosed by Brinnon, is left as a loop (reference 24), which projects from under the disk and from between the edges of the box and its closure elements. This loop works as a pull by which the closure elements can be opened without removing the box from the pile. (See e.g. Page 1, Col. 2, lines 24-28)”. Although the prior art uses the flexible cord for more than one reason (keeping the lid closed and helping remove the product inside), the claimed subject matter is still disclosed by the prior art. 
Applicant further argues “Brinnon also discloses that the cord/string is intertwined between and beneath the disks (referring to figure 3, references 15 and 19, and page 2, column 1, lines 31-34) and functions to tie the box closed. Brinnon further discloses that one end 21 of the cord/string 22 is passed through the hole in which the eyelet is positioned and the eyelet act as holding means for the end 21 of the cord/string 22. The end of the cord/string 22 is provided with a knot 23 to prevent the end 21 of the cord/string 22 from being pulled away from between the eyelet and the side of the hole in which the eyelet 20 and end 21 of the cord/string 21 is located (referring to figure 3, references 21, 22 and 23, and page 1, column 2, lines 8-17). Applicant's claimed subject matter does not involve an eyelet which act as holding means for the flexible cord/string which has a knot at its one of the ends. Rather, Applicant's claimed subject matter utilizes studs and flanges to temporarily attach the flexible cord/string to the studs. The flexible cord/string does not have a knot at the end. It is respectfully submitted that Brinnon teaches away from Applicant's claimed subject matter and an ordinary person skilled in the art would not be motivated to achieve the similar or identical results with the help of the disclosure made in Brinnon. According to Applicant's claimed subject matter, the flexible cord/string is temporarily attached to the studs. The flexible cord 6 recited by Applicant does not have a knot at either of its ends. Moreover, the flexible cord claimed by Applicant is temporarily attached to the first stud and the second stud. The flexible cord claimed by Applicant does not pass through any hole or eyelet which acts as a holding means for the end of the cord/string.” The specification of Brinnon states (page 2, column 1, lines 27-38):
“When the clerk sells the shoes, he removes the box from the shelf or pile of boxes in which it is positioned, replaces the shoes in the box, closes the closure element 12 and the cord or string 22 is intertwined between and beneath the disks 15 and 19 as illustrated in Fig. 3, which functions as a means of tieing the box closed, whereupon the box may be handed to the customer and the time and wrapping paper and string now required to prepare the package to hand to the customer is eliminated”. 
The intertwining of the flexible cord around the first and second stud is simply for tying the box closed, which is exactly what is claimed by the present applications’ claims. Furthermore, although the prior art uses extra features, such as the eyelet and knot, not required by the present claims, the prior art still discloses the features of the claims, as shown above, and therefore remain rejected. The extra features do not mean that the prior art teaches away from the recited claims, as applicant argues. The eyelet is part of the second stud 20 while the knot is the temporary attachment required by the claim.
Since the prior art still discloses the claimed subject matter, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAVIER A PAGAN/Examiner, Art Unit 3735